Exhibit 10.23
 
SUMMARY OF 2013 SALARIES OF NAMED EXECUTIVE OFFICERS


The Company does not have written employment agreements with its CEO, CFO, or
the other most highly compensated executive officers to be named in the
Company’s Proxy Statement (the “Named Executive Officers”).  The following table
sets forth the current base salaries provided to the Named Executive Officers:
 

  Executive Officer   Current Salary     Rene J. Robichaud   $613,800     Jerry
W. Fanska   $386,250     Jeffrey J. Reynolds1   $386,250     Steven F. Crooke  
$362,250     Gernot E. Penzhorn2   $300,000     Frank J. LaRosa3   $270,300  

 
All of the Named Executive Officers, including Rene J. Robichaud, President and
CEO,  Jerry W. Fanska, Senior Vice President—Finance and Treasurer, Jeffrey J.
Reynolds, Former Executive Vice President and Chief Operating Officer, Steven F.
Crooke, Senior Vice President—General Counsel and Secretary, Gernot E. Penzhorn,
Senior Vice President of Operations—International, and Frank J. LaRosa, Senior
Vice President—Chief Administrative Officer, are also eligible to receive a
bonus each year under the Company’s Executive Short-Term Incentive Plan (the
“Executive STI Plan”), and equity awards or grants under the Company’s Long-Term
Incentive Plan (the “LTI Plan”).  The amounts of such bonuses, awards and grants
are made based on the recommendation of the Compensation Committee with the
approval of the Board of Directors in accordance with the terms and conditions
of the Executive STI Plan and the LTI Plan, which have been filed with the
Securities and Exchange Commission. The Named Executive Officers are also
eligible to receive discretionary bonuses, awards and grants based upon the
recommendation of the Compensation Committee and the approval of the Board of
Directors.


 
 

--------------------------------------------------------------------------------

 


SUMMARY OF 2013 COMPENSATION OF DIRECTORS
 
For fiscal 2013, each director of the Company who was not also an employee of
the Company, except the Chairman of the Board, received an annual retainer of
$50,000. The Chairman of the Board received an annual retainer of $75,000 for
fiscal 2013. The Chairmen of the Audit Committee, the Compensation Committee and
the Nominating & Corporate Governance Committee received additional annual
retainers of $15,000, $10,000 and $5,000, respectively, for fiscal 2013.  All
such retainers were payable in quarterly installments. In addition, each
non-employee director received $1,500 for each board meeting he attended either
in person or via teleconference and each member of the Audit Committee, the
Compensation Committee and the Nominating & Corporate Governance Committee
received $1,500 for each committee meeting he attended either in person or via
teleconference during fiscal 2013.  As an additional component of their
compensation packages, all non-employee directors of the Company receive a
onetime award of an option to purchase 3,000 shares of the Company's common
stock upon becoming a member of the Board. For fiscal 2013, each non-employee
director, except the Chairman, also received an annual award of restricted stock
or stock options of the Company, or a combination of both, whichever they chose,
with a value equal to $50,000 on the date of the award. For fiscal 2013, the
Chairman received an annual award of either restricted stock or stock options of
the Company or a combination of both, whichever he chose, with a value equal to
$75,000 on the date of the award. The annual equity award was made on April 1,
2013. The restricted stock is valued based on the market price of the Company's
common stock on the day the stock is issued, vests one year from the date of
issuance, and is otherwise subject to all of the terms and conditions of the
Company's 2006 Equity Plan, or such other plan under which the restricted stock
may be issued. The director options have an exercise price equal to the market
price of the common stock on the day they were issued, are 100% vested upon
issuance, have a ten-year life and are otherwise subject to all of the terms and
conditions of the 2006 Equity Plan, or such other plan under which the options
may be issued. Directors of the Company who are also employees of the Company
receive no compensation for service to Layne Christensen as directors.


1 Jeffrey J. Reynolds retired from his position as the Executive Vice President
and Chief Operating Officer of the Company on December 31, 2012.
 
2 Gernot E. Penzhorn served as the President of the Mineral Exploration Division
of the Company until January 1, 2013, at which time he was promoted to Senior
Vice President of Operations—International, and his salary was increased to
$300,000 per year.
 
3 Frank J. LaRosa served as Senior Vice President of Safety, Sustainability and
IT of the Company until November 1, 2012, at which time he was promoted to Chief
Administrative Officer.